Exhibit 10.25

 

Execution Copy

 


ASSET SALE AGREEMENT

 

THIS ASSET SALE AGREEMENT (the “Agreement”), is made as of the 12th day of
October, 2005, by and between ULURU, Inc., a Delaware corporation (“ULURU”), and
Access Pharmaceuticals, Inc., a Delaware corporation (“Access”). ULURU and
Access are sometimes individually referred to herein as the “Party” and
collectively as the “Parties.”

 

BACKGROUND

 

A.            Access has certain right, title and interest in and to the Takeda
License Agreement (as hereinafter defined) and the Purchased Assets (as
hereinafter defined), which includes, without limitation, certain tangible and
intangible property relating to the manufacture, use, sale and distribution of
the Products (as hereinafter defined).

 

B.            ULURU desires to purchase and assume, and Access desires to sell
and assign, the Purchased Assets and the Takeda License Agreement, respectively,
pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
agreements, guarantees and representations herein contained and intending to be
legally bound, ULURU and Access agree as follows:

 


SECTION 1
DEFINITIONS

 

1.1          Definitions.

 

Where used in this Agreement the following words or phrases shall have the
meanings set forth below:

 

(a)                                  “Access” shall have the meaning set forth
in the Preamble.

 

(b)           “Access Trade Dress” means all trade dress relating to the
Purchased Assets other than trade dress or marks relating to Access or its logo.

 

(c)           “Access Trademarks” means (i) the Access name or any variations
thereof or the names of any Access Affiliates or any variations thereof and (ii)
all Trademarks, other than the Product Trademarks, currently used by Access or
its Affiliates in connection with the manufacture, marketing, sale and
distribution of their respective products.

 

(d)           “Adverse Experience(s)” means any noxious, pathological or
unintended change in anatomical, physiological or metabolic function as
indicated by physical signs, symptoms and/or laboratory changes occurring in
clinical trials, post-marketing surveillance, or clinical practice during use of
the Products, or published in the medical literature, whether or not considered
causally related to the Products. This includes an exacerbation of a
pre-existing

 

1

--------------------------------------------------------------------------------


 

condition, intercurrent illness, drug interaction, significant worsening of a
disease under investigation or treatment, and significant failure of expected
pharmacological or biological action.

 

(e)           “Affiliate”, when used to indicate a relationship with any person
or entity, means (i) any corporation, firm, partnership or other entity, whether
de jure or de facto, which directly or indirectly owns, is owned by or is under
common ownership with such person or entity to the extent of at least fifty
percent (50%) of the equity (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction)
having the power to vote on or direct the affairs of the entity, or (ii) any
person, firm, partnership, corporation or other entity actually controlled by,
controlling or under common control with such person or entity.

 

(f)            “Agency” or “Agencies” means any U.S. or foreign governmental
regulatory authority responsible for granting approvals and clearance for
manufacturing, marketing and sale of any Product.

 

(g)           “Agreement” means this Asset Sale Agreement, together with the
Schedules and Exhibits hereto, and any instrument amending this Agreement in
accordance with Section 14.6; and the expression “Section” followed by a number
refers to the specified Section of this Agreement.

 

(h)           “Amlexanox” means the chemical compound of the formula
2–amino–7–isopropyl–5–oxo–5H–[1]benzopyrano–[2,3–b]–pyridine–3–carboxylic acid
(also known by Takeda Code No.: AA-673).

 

(i)            “Ancillary Agreements” means any other agreement to be executed
by ULURU and/or Access in connection with this Agreement, including, without
limitation, the Bill of Sale and Assignment Agreement, the Product Patents
Assignment, the Product Trademarks Assignment and the License Agreement.

 

(j)            “Annual Net Sales” means gross revenues received by ULURU and its
Affiliates on the worldwide sale of the Products in any calendar year, less (i)
trade discounts actually allowed; and (ii) when borne by ULURU or its Affiliates
in connection with the sale, transportation and handling charges; sales, use and
excise taxes; import duties, tariffs or other governmental charges; and credits
for claim or allowances, retroactive price reductions, refunds, returns, and
recalls. There shall not be any imputed gross revenue for samples, free goods or
other marketing programs whereby the Products are given away to induce sales
thereof. For purposes of determining Annual Net Sales, a sale shall be deemed to
have occurred when the sale is invoiced or when the applicable Product is
delivered, whichever occurs first. In the case of the transfer or sale of the
Products by ULURU to an Affiliate, or by ULURU or its Affiliate to their
respective distributor, or subdistributor for sale by such Affiliate,
distributor or subdistributor, Annual Net Sales shall be based upon the greater
of the total invoice price charged by ULURU to such Affiliate, distributor,
subdistributor or the total invoice price charged by such Affiliate, distributor
or subdistributor to its customers. Annual Net Sales for countries outside the
U.S. shall be calculated by converting to U.S. currency using the exchange

 

2

--------------------------------------------------------------------------------


 

rate in effect on the last business day of each quarter as published in the Wall
Street Journal. Annual Net Sales shall also include Licensee Net Sales.

 

(k)           “Aphthasol Product” means a topical oral paste formulation or
mucoadhesive film formulation containing Amlexanox currently approved by the FDA
for use in the treatment of aphthous ulcers.

 

(l)            “Assumed Liabilities” has the meaning set forth in Section
2.2(a).

 

(m)          “Bill of Sale and Assignment Agreement” means the bill of sale to
be executed by Access and delivered to ULURU at Closing, substantially in the
form of Exhibit A attached hereto.

 

(n)           “Closing” and “Closing Date” have the meaning set forth in Section
13.1.

 

(o)           “Cumulative Net Sales” means gross revenues received by ULURU and
its Affiliates on the worldwide sale of the Products, less (i) trade discounts
actually allowed; and (ii) when borne by ULURU or its Affiliates in connection
with the sale, transportation and handling charges; sales, use and excise taxes;
import duties, tariffs or other governmental charges; and credits for claim or
allowances, retroactive price reductions, refunds, returns, and recalls. There
shall not be any imputed gross revenue for samples, free goods or other
marketing programs whereby the Products are given away to induce sales thereof.
For purposes of determining Cumulative Net Sales, a sale shall be deemed to have
occurred when the sale is invoiced or when the applicable Product is delivered,
whichever occurs first. In the case of the transfer or sale of the Products by
ULURU to an Affiliate, or by ULURU or its Affiliate to their respective
distributor, or subdistributor for sale by such Affiliate, distributor or
subdistributor, Cumulative Net Sales shall be based upon the greater of the
total invoice price charged by ULURU to such Affiliate, distributor,
subdistributor or the total invoice price charged by such Affiliate, distributor
or subdistributor to its customers. Cumulative Net Sales for countries outside
the U.S. shall be calculated by converting to U.S. currency using the exchange
rate in effect on the last business day of each quarter as published in the Wall
Street Journal. Cumulative Net Sales shall also include Licensee Net Sales.

 

(p)           “Dental Product” means [a product developed for use in the oral
cavity or implanted in the oral cavity including implantation in teeth utilizing
the Licensed Technology].

 

(q)           “Encumbrance” has the meaning set forth in Section 5.3.

 

(r)            “Excluded Assets” shall mean all assets of Access other than the
Purchased Assets and the Assumed Liabilities and any assets or contracts that by
their terms are not assignable.

 

(s)           “Excluded Intellectual Property” means (i) Access Trademarks,
(ii) the Access Trade Dress, (iii) the Licensed Technology and (iv) any
Intellectual Property that does not relate to the Products.

 

(t)            “FDA” means the U.S. Food and Drug Administration.

 

3

--------------------------------------------------------------------------------


 

(u)           “Finished Goods” means any Product packaged in sample and
commercial sizes and ready for distribution to the ultimate customer.

 

(v)           “Intellectual Property” means all (i) Patents and U.S. and other
registered designs; (ii) U.S. and other mask works and copyrights in works of
authorship of any type, including, but not limited to, computer software and
industrial designs, registrations and applications for registration thereof;
(iii) Trademarks and trade dress; (iv) trade secrets, know-how and other
confidential or proprietary technical, business and other information, and all
rights thereto in any and all jurisdictions, to limit the use or disclosure
thereof; (v) rights to obtain and file for patents and registrations thereof;
and (vi) rights to sue and recover damages or obtain injunctive relief for
infringement, dilution, misappropriation, violation or breach thereof.

 

(w)          “Inventory” means Access’s inventory of Finished Goods, an
electronic accounting of which is set forth on Schedule 1.1(w) attached hereto.

 

(x)            “Liabilities” means any and all debts, liabilities and
obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured, or determined or determinable, including those arising from any Claim
or other action by a third party under any law, action or governmental order and
those arising under any contract, agreement, arrangement, commitment or
undertaking, or otherwise. For the purposes of this definition “Claim” shall
mean any action (including, without limitation, any proceedings to establish
insurance coverage), claim, suit, arbitration or governmental, administrative,
or other proceeding or investigation or judgment or equitable relief.

 

(y)           “License Agreement” means that certain License Agreement,
substantially in the form of Exhibit B attached hereto, entered into by and
between Access and ULURU as of the Closing Date, pursuant to which Access shall
grant to ULURU a license to the Licensed Technology on the terms and conditions
set forth therein.

 

(z)            “Licensed Technology” means Access’s nanoparticle aggregate
technology, to which Access shall grant to ULURU a license pursuant to the
License Agreement, as such technology is further described in the License
Agreement.

 

(aa)         “Licensee” means a licensee of, or other third party otherwise
engaged by, ULURU or its Affiliates for the purpose of selling or distributing
any Product.

 

(bb)         “Licensee Net Sales” means gross revenues received by a Licensee on
the sale of any Product as requested in the applicable license agreements as
reported to Access or ULURU. There shall not be any imputed gross revenue for
samples, free goods or other marketing programs whereby any Product is given
away to induce sales thereof. For purposes of determining Licensee Net Sales, a
sale shall be deemed to have occurred when the sale is invoiced or when a
Product is delivered, whichever occurs first. In the case of the transfer or
sale of a Product by the Licensee to an Affiliate, distributor or subdistributor
of the Licensee for sales by such Affiliate, distributor or subdistributor,
Licensee Net Sales shall be based upon the greater of the total invoice price
charged by the Licensee to such Affiliate, distributor or subdistributor or the
total invoice price charged by such Affiliate, distributor or subdistributor to
its customers. Licensee Net Sales for countries outside the U.S. shall be
calculated by converting to U.S.

 

4

--------------------------------------------------------------------------------


 

currency using the exchange rate in effect on the last business day of each
month as published in the Wall Street Journal.

 

(cc)         “Manufacturing Technology” means all technology, trade secrets,
research and development, formulae, know-how, inventions, discoveries,
processes, compositions, test procedures, manufacturing procedures, techniques,
developments, enhancements and modifications, confidential, technical, or
proprietary information and knowledge not generally known to the public, whether
or not patentable, commercially useful, or reducible to writing or practice that
enable Access to make, have made, use, offer for sale, sell and import any
Product that is a Purchased Asset and are owned or controlled by Access as of
the Closing Date; provided that Manufacturing Technology shall not include any
Manufacturing Technology relating to any Excluded Assets.

 

(dd)         “Marketing Materials” means those marketing materials used by
Access solely with respect to the Products in the U.S. that are in existence as
of the Closing Date, to the extent such materials are within the possession or
control of Access and relate to the Purchased Assets, as set forth on Schedule
1.1(dd).

 

(ee)         “Material Adverse Effect” means an event, change or occurrence
which, individually or together with any other event, change or occurrence, has
a material adverse effect on the Purchased Assets taken as a whole, but shall
not include (i) any adverse effect due to changes, after the date of this
Agreement, in conditions generally affecting (A) the healthcare industry or
(B) the worldwide, U.S. or European economy as a whole, (ii) any change or
adverse effect caused by, or relating to, the announcement of this Agreement and
the transactions contemplated by this Agreement or (iii) any adverse effect due
to legal or regulatory changes effective after the date of this Agreement.

 

(ff)           “Mucoadhesive Product” means an erodible multi-layer strip or
patch which adheres to the teeth or the oral mucosa for the purpose of
controlled delivery of an active ingredient either to the surface of the teeth
or oral mucosa or for release of the active into the oral cavity.

 

(gg)         “NDA” means a New Drug Application filed with the FDA pursuant to
21 C.F.R., Part 314, and all supplements, amendments, revisions thereto and all
correspondence between Access and FDA relative thereto.

 

(hh)         “Party” or “Parties” shall have the meaning set forth in the
Preamble.

 

(ii)           “Patents” means all U.S. and foreign patents, patent applications
and statutory invention registrations (which, for the purposes of this
Agreement, shall be deemed to include provisional applications, invention
disclosures, certificates of invention and applications for certificates of
invention), including reissues, divisions, continuations, continuations-in-part,
supplementary protection certificates, extensions and reexaminations thereof,
all inventions disclosed therein, all rights therein provided by international
treaties and conventions, and all rights to obtain and file for patents and
registrations thereto.

 

(jj)           “Premises Agreement” means that certain 2600 Stemmons Freeway
License Agreement, to be entered into by and between Access and ULURU as of the
Closing

 

5

--------------------------------------------------------------------------------


 

Date, substantially in the form of Exhibit E attached hereto, pursuant to which
ULURU shall sublease from Access certain space at the premises located at 2600
Stemmons Freeway, Dallas Texas.

 

(kk)         “Products” means, collectively, the Aphthasol Product, the
Mucoadhesive Product and the ResiDerm Product and any product developed or sold
under the License Agreement, and any improvements or corollaries thereto.

 

(ll)           “Product Intellectual Property” means (i) all Product Patents,
(ii) all Product Trademarks, (iii) the Manufacturing Technology, (iv) the
Product Trade Dress, (v) the Marketing Materials, (vi) the domain name
“www.Aphthasol.biz” and (vii) all other Intellectual Property primarily related
to the Products, but excluding (in all cases) Excluded Intellectual Property,
Excluded Assets and the “Technology and Know How” of Takeda, as such term is
defined in Section 1.6 of the Takeda License Agreement.

 

(mm)       “Product Patents” means those Patents set forth on Schedule 1.1(ll)
attached hereto.

 

(nn)         “Product Patents Assignment” means that assignment agreement to be
executed by Access and delivered to ULURU at Closing, substantially in the form
of Exhibit C attached hereto.

 

(oo)         “Product Registrations” means registrations required by applicable
Agencies in the U.S. relating to the manufacture, sale and distribution of the
Products in the U.S. and foreign countries, including, without limitation, NDAs
relating to the Products.

 

(pp)         “Product Trade Dress” means, collectively, the current trade dress
of each of the Products, including, but not limited to, product packaging
associated with the sale of the Products in the U.S., but excluding the Access
Trade Dress.

 

(qq)         “Product Trademarks” means those Trademarks set forth on Schedule
1.1(pp) attached hereto.

 

(rr)           “Product Trademarks Assignment” means the assignment agreement to
be executed by Access and delivered to ULURU at Closing, substantially in the
form of Exhibit D attached hereto.

 

(ss)         “Purchase Price” has the meaning set forth in Section 3.1.

 

(tt)           “Purchased Assets” has the meaning set forth in Section 2.1(a).

 

(uu)         “ResiDerm Product” means a topical formulation utilizing the
proprietary zinc technology, exemplified by Zindaclin, a zinc-clindamycin
phosphate topical product.

 

(vv)         “Retained Liabilities” has the meaning set forth in Section 2.2(b).

 

(ww)       “Scientific and Regulatory Material” means all technological,
scientific, chemical, biological, pharmacological, toxicological, regulatory and
clinical trial materials and

 

6

--------------------------------------------------------------------------------


 

information primarily related to the Products and all rights thereto in any and
all jurisdictions to limit the use or disclosure thereof, to the extent such
materials are within the possession or control of Access.

 

(xx)          “Takeda” means Takeda Chemical Industries, Ltd.

 

(yy)         “Takeda License Agreement” means the agreement, dated November 12,
1987, by and between Takeda and Chemex Pharmaceuticals, Inc. (“Chemex”), which
is currently known as Access, a copy of which is attached hereto as Exhibit F.

 

(zz)          “Tax” or “Taxes” means any domestic, foreign, national, regional
or local income, gross receipts, payroll, withholding, license, unemployment,
premium, excise, real or personal property, capital stock, franchise, profits,
environmental, unemployment disability, social security, severance, value added,
sales, use, transfer, registration, alternative or add-on minimum, estimated or
any other tax or similar governmental charge of any kind whatsoever, including
interest, penalties, and additions to tax with respect thereto, whether disputed
or not.

 

(aaa)       “Tooth Whitening Product” means a Mucoadhesive Product formulated
with an active ingredient which adheres to the surface of teeth to enhance the
whiteness of the tooth surface.

 

(bbb)      “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

(ccc)       “Trademarks” means all U.S. and other trademarks, trade names, brand
names, logotypes, symbols, service marks, designs, domain names, URLs and
tradenames, including registrations and applications for registrations thereof
and all renewals, modifications and extensions thereof.

 

(ddd)      “Transition Team” shall have the meaning set forth in Section 8.2.

 

(eee)       “ULURU” shall have the meaning set forth in the Preamble.

 

(fff)         “U.S.” means the United States of America, its territories and
possessions, including without limitation the Commonwealth of Puerto Rico and
the District of Columbia.

 

In this Agreement, words importing the singular number shall include the plural
and vice versa, words importing a specific gender shall include the other
genders and references to persons shall include corporations and one or more
persons, their heirs, executors, administrators or assigns as the case may be.
References to “including” shall mean “including but not limited to”.

 

1.2          Currency. All currency amounts referred to in this Agreement are in
U.S. Dollars.

 

7

--------------------------------------------------------------------------------


 

1.3          Headings, Etc. The division of this Agreement into Sections and the
insertion of headings are for convenience of reference only and shall not affect
the interpretation hereof.

 

SECTION 2
PURCHASED ASSETS; LIABILITIES

 

2.1          Assets to Be Sold and Purchased.

 

(a)           Upon the terms and subject to the conditions of this Agreement,
Access agrees to sell, assign, transfer, convey and deliver to ULURU and ULURU
agrees to purchase from Access, all rights, title and interest of Access and its
Affiliates in and to the following assets, regardless of where such assets are
situated (the “Purchased Assets”), free and clear of all Encumbrances, except as
set forth on Schedule 5.3:

 

(i)            all Product Intellectual Property;

 

(ii)                                  the Product Registrations, to the extent
transferable;

 

(iii)                               the Inventory;

 

(iv)          the existing lists of all current trade/wholesale customers
(including the address and contact information for each such customer) for the
Products and the pricing of the Products for such customers; provided, however,
that Access shall retain all rights of access and ownership of such information
with respect to sales of Access’s and Access’s Affiliates’ other products;

 

(v)           copies of Access’s files pertaining to the Product Registrations
and correspondence with the FDA and other Agencies, in each case such as is in
existence and in the possession or control of Access, as of the Closing Date;

 

(vi)          all Marketing Materials;

 

(vii)         all Scientific and Regulatory Material;

 

(viii)        the equipment, telephone numbers, internet or domain names or
URL’s associated with Access’s development, manufacture or commercialization of
any Product, as set forth on Schedule 2.1(a)(viii);

 

(ix)           all contracts or agreements associated with the development,
manufacture, sale, license or commercialization of the Products that are by
their terms assignable, except as set forth on Schedule 2.1(a)(ix);

 

(x)            records and files that relate to the Products manufacturing and
manufacturing processes;

 

8

--------------------------------------------------------------------------------


 

(xi)           all communications to and from third parties relating to the
Products or the Product Intellectual Property; and

 

(xii)          all laboratory notebooks specifically related to the Purchased
Assets and copies of pages from notebooks which are not specifically related to
the Purchased Assets which include scientific data and results related to the
Purchased Assets.

 

The Parties expressly agree and acknowledge that the Purchased Assets shall not
include the Excluded Intellectual Property and the Excluded Assets and the
Takeda License Agreement.

 


(B)           ULURU ACKNOWLEDGES AND AGREES THAT ACCESS, AT ITS OWN EXPENSE, MAY
RETAIN ONE (1) COPY OF ALL OR PART OF THE DOCUMENTATION THAT IT DELIVERS TO
ULURU IN CONFIDENTIAL, RESTRICTED ULURU FILES, FOR USE IN THE EVENT A DISPUTE
ARISES BETWEEN THE PARTIES HEREUNDER, IN CONNECTION WITH FULFILLING ITS
OBLIGATIONS UNDER THIS AGREEMENT OR IN ORDER TO COMPLY WITH APPLICABLE LAW.


 

2.2          Liabilities. Except as set forth on Schedule 2.2(1) attached
hereto:

 


(A)           ULURU AGREES TO ASSUME, BE RESPONSIBLE FOR AND PAY, PERFORM AND
DISCHARGE, WHEN DUE AND WHENEVER ASSERTED, ALL LIABILITIES (OTHER THAN THE
RETAINED LIABILITIES) EXISTING OR ARISING IN CONNECTION WITH THE PURCHASED
ASSETS AND THE PRODUCTS, BUT ONLY TO THE EXTENT THAT SUCH LIABILITIES ARISE IN
RESPECT OF CIRCUMSTANCES OR EVENTS OCCURRING ON OR AFTER THE CLOSING DATE
(COLLECTIVELY, THE “ASSUMED LIABILITIES”). IN ADDITION, ULURU SHALL ASSUME, BE
RESPONSIBLE FOR AND PAY, PERFORM AND DISCHARGE, WHEN DUE AND WHENEVER ASSERTED,
ALL COSTS, EXPENSES, EXCHANGES AND REBATES RELATED TO CUSTOMER RETURNS OF ANY OF
THE PRODUCTS, INCLUDING, WITHOUT LIMITATION, FINISHED GOODS, WHICH OCCUR OR
ARISE AFTER THE CLOSING DATE. THE FOREGOING COSTS, EXPENSES, EXCHANGES AND
REBATES RELATED TO CUSTOMER RETURNS OF THE PRODUCTS SHALL BE INCLUDED WITHIN THE
DEFINITION OF ASSUMED LIABILITIES. ULURU SHALL NOT ASSUME ANY LIABILITIES
RELATING TO A BREACH CONTRACT, BREACH OF WARRANTY, TORT, INFRINGEMENT OR
VIOLATION OF LAW BY ACCESS, ITS AFFILIATES AND/OR ITS OR THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OCCURRING PRIOR TO THE CLOSING DATE
AND ARISING OUT OF ANY CHARGE, COMPLAINT, ACTION, SUIT, PROCEEDING, HEARING,
INVESTIGATION, CLAIM OR DEMAND.


 


(B)           ACCESS AGREES TO RETAIN, BE RESPONSIBLE FOR AND PAY, PERFORM AND
DISCHARGE, WHEN DUE AND WHENEVER ASSERTED, ALL LIABILITIES (OTHER THAN THE
ASSUMED LIABILITIES) ARISING IN CONNECTION WITH THE PURCHASED ASSETS AND THE
PRODUCTS, BUT ONLY TO THE EXTENT SUCH LIABILITIES ARISE IN RESPECT OF
CIRCUMSTANCES OR EVENTS OCCURRING PRIOR TO THE CLOSING DATE (COLLECTIVELY, THE
“RETAINED LIABILITIES”). NOTWITHSTANDING THE FOREGOING, ACCESS SHALL NOT BE
RESPONSIBLE FOR ANY COSTS, EXPENSES, EXCHANGES AND REBATES RELATING TO CUSTOMER
RETURNS OF THE PRODUCTS, INCLUDING, WITHOUT LIMITATION, FINISHED GOODS,
OCCURRING AFTER THE CLOSING DATE. ACCESS SHALL NOT RETAIN ANY LIABILITIES
RELATING TO A BREACH OF CONTRACT, BREACH OF WARRANTY, TORT, INFRINGEMENT OR
VIOLATION OF LAW BY ULURU, ITS AFFILIATES AND/OR ITS OR THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS

 

--------------------------------------------------------------------------------

(1)          Schedule 2.2 to list deviations from the
pre(Access)/post(ULURU)-Closing allocation of Liabilities, as mutually agreed to
by the Parties.

9

--------------------------------------------------------------------------------


 


OR LICENSEES, OCCURRING AS OF AND AFTER THE CLOSING DATE AND ARISING OUT OF ANY
CHARGE, COMPLAINT, ACTION, SUIT, PROCEEDING, HEARING, INVESTIGATION, CLAIM OR
DEMAND.


 


(C)           SUBJECT TO THE PROVISIONS OF SECTION 9 BELOW, ULURU SHALL BE
RESPONSIBLE FOR ALL LIABILITIES WHATSOEVER OTHER THAN THE RETAINED LIABILITIES.


 


(D)           SUBJECT TO THE PROVISIONS OF SECTION 9 BELOW, ACCESS SHALL BE
RESPONSIBLE FOR ALL LIABILITIES WHATSOEVER OTHER THAN THE ASSUMED LIABILITIES.


 

2.3          Proration. Access and ULURU agree to prorate as of the Closing Date
any amounts under any license agreement or other agreement relating to the
Products which become due and payable after the Closing Date to the extent the
benefit is attributable to the period prior to the Closing Date.

 

2.4          Ancillary Agreements. Access and ULURU acknowledge that this
Agreement does not act as a conveyance, transfer or assignment of any property
but that all of the Purchased Assets and the Takeda License Agreement are
conveyed, transferred or assigned by way of the Bill of Sale and Assignment
Agreement, the Product Patents Assignment, the Product Trademarks Assignment and
other documents delivered pursuant to the terms of this Agreement.

 

2.5          Takeda License Agreement.

 


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT,
AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ACCESS AGREES TO
ASSIGN, TRANSFER, CONVEY AND DELIVER TO ULURU AND ULURU AGREES TO ASSUME FROM
ACCESS, ON THE CLOSING DATE, ALL RIGHTS, LIABILITIES (OTHER THAN THE RETAINED
LIABILITIES), TITLE AND INTEREST OF ACCESS AND ITS AFFILIATES IN AND TO THE
TAKEDA LICENSE AGREEMENT, FREE AND CLEAR OF ALL ENCUMBRANCES, EXCEPT AS SET
FORTH IN SCHEDULE 5.3.


 


(B)           ULURU AGREES TO ASSUME, BE RESPONSIBLE FOR AND PAY, PERFORM AND
DISCHARGE, WHEN DUE AND WHENEVER ASSERTED, ALL LIABILITIES EXISTING OR ARISING
IN CONNECTION WITH THE TAKEDA LICENSE AGREEMENT, BUT ONLY TO THE EXTENT THAT
SUCH LIABILITIES ARISE IN RESPECT OF CIRCUMSTANCES OR EVENTS OCCURRING ON OR
AFTER THE CLOSING DATE.


 

(c)           Access agrees to retain, be responsible for and pay, perform and
discharge, when due and whenever asserted, all Liabilities arising in connection
with the Takeda License Agreement, but only to the extent such Liabilities arise
in respect of circumstances or events occurring prior to the Closing Date.

 

(d)           ULURU shall be solely responsible for accounting and payment to
Takeda, in accordance with Article VIII of the Takeda License Agreement, of any
royalties payable to Takeda under the Takeda License Agreement on Access’s Net
Sales (as defined in the Takeda License Agreement) of the Aphthasol Product
after the Closing Date. ULURU shall deliver to Access a copy of any statement or
royalty report required to be provided to Takeda which accounts for royalties
payable to Takeda on Access’s Net Sales (as defined in the Takeda License
Agreement) of the Aphthasol Product.

 

10

--------------------------------------------------------------------------------


 

2.6          Third Party Consents. Notwithstanding anything herein to the
contrary, the Parties acknowledge and agree that Access will not assign to ULURU
any contract or agreement that by its terms requires, prior to such assignment,
the consent of any other contracting party thereto unless such consent has been
obtained. With respect to each such contract or agreement not assigned on the
Closing Date, after the Closing Date Access shall, at ULURU’s sole expense,
continue to deal with the other contracting party(ies) to such contract or
agreement as the prime contracting party, and ULURU and Access shall use their
best efforts to obtain the consent of all required parties to the assignment of
such contract or agreement. Such contract or agreement shall be promptly
assigned by Access to ULURU after receipt of such consent after the Closing
Date, and upon such assignment shall be deemed a Purchased Asset.
Notwithstanding the absence of any such consent, ULURU shall be entitled to the
benefits and subject to the burdens of any such contract or agreement accruing
after the Closing Date, and ULURU agrees to perform all of the obligations of
Access to be performed under any such contract or agreement after the Closing
Date and to indemnify the Access Indemnified Parties (as defined in Section 9.1)
against any Losses (as defined in Section 9.1) as a result of such performance
or any non-performance by ULURU of any such contract or agreement.

 

SECTION 3
PURCHASE PRICE AND OTHER PAYMENTS

 

3.1          Purchase Price. The Purchase Price payable in consideration for the
acquisition of the Purchased Assets shall be Thirteen Million Four Hundred
Thousand Dollars ($13,400,000) (the “Purchase Price”). Such Purchase Price shall
be paid by ULURU to Access as follows:

 


(A)           EIGHT MILLION SEVEN HUNDRED THOUSAND DOLLARS ($8,700,000)
DELIVERED TO ACCESS BY ULURU AT THE CLOSING; PROVIDED THAT ULURU MAY DELIVER ON
BEHALF OF ACCESS AN AGGREGATE OF UP TO $2,994,766.80 OF SUCH AMOUNT TO CORNELL
CAPITAL PARTNERS, LP AND HIGHGATE HOUSE FUNDS, LTD. (PLUS AN ADDITIONAL $504.96
FOR EACH DAY AFTER OCTOBER 11, 2005) IN ORDER TO RETIRE THE SECURED DEBENTURES
OF ACCESS DUE MARCH 30, 2006 HELD BY CORNELL CAPITAL PARTNERS, LP AND HIGHGATE
HOUSE FUNDS, LTD.;


 


(B)           THREE MILLION SEVEN HUNDRED THOUSAND DOLLARS ($3,700,000)
DELIVERED TO ACCESS BY ULURU ON THE DATE THAT IS TWELVE (12) MONTHS AFTER THE
CLOSING DATE; PROVIDED THAT THREE HUNDRED THOUSAND DOLLARS ($300,000) OF SUCH
AMOUNT SHALL BE ACCELERATED AND PAID EARLIER UPON THE OCCURRENCE OF ANY OF :


 

(i)            Notification from the FDA that no PDUFA fees are payable for the
Products for the fiscal year ending September 30, 2006, or

 

(ii)           ULURU entering into an agreement or understanding (oral or
written) with either Takeda or Zambon Group to defer amounts due and payable by
ULURU to such parties under the agreements with such parties that are Purchased
Assets hereunder, or

 

(iii)          The consummation by ULURU on or prior to January 30, 2006 of the
sale by ULURU in a Private Placement or PIPE offering, in one or

 

11

--------------------------------------------------------------------------------


 

more related transactions, of securities for an aggregate purchase price of at
least Three Million Dollars ($3,000,000).          For purposes of clarity this
excludes any proceeds related to any sale of securities under a Standby Equity
Distribution Agreement with Cornell Capital or the initial financing of ULURU.

 

(c)           One Million Dollars ($1,000,000) upon the earliest to occur of:

 

(i)            The U.S. launch of OraDisc A (or its substantial equivalent); or

 

(ii)           The U.S. launch of OraDisc B (or its substantial equivalent); or

 

(iii)          The two (2) year anniversary of the date of this Agreement.

 

3.2          Milestone Payments.

 

(a)           In further consideration for the transactions contemplated under
this Agreement and in addition to the Purchase Price, ULURU shall pay to Access
the following non-refundable milestone payments in the form and manner described
below:

 

(i)            Within five (5) business days after ULURU commences Phase II
clinical testing of any drug Product or pivotal testing of any device Product,
other than a Dental Product, utilizing the Licensed Technology that is the
subject matter of the License Agreement, ULURU shall pay Access the sum of Three
Hundred Seventy Five Thousand Dollars ($375,000);

 

(ii)           Within five (5) business days after ULURU commences Phase II
clinical testing of any drug Product or pivotal testing of any device Product,
other than (A) any Product for which it makes payment under Section 3.2(a)(i)
and/or (B) a Dental Product, utilizing the Licensed Technology that is the
subject matter of the License Agreement, ULURU shall pay Access the sum of Three
Hundred Seventy Five Thousand Dollars ($375,000);

 

(iii)          Within five (5) business days after ULURU signs a license
agreement (with a third party) regarding any Product, other than a Dental
Product, utilizing the Licensed Technology that is the subject matter of the
License Agreement, ULURU shall pay Access the sum of Three Hundred Seventy Five
Thousand Dollars ($375,000);

 

(iv)          Within five (5) business days after ULURU signs a license
agreement (with a third party) regarding any Product, other than (A) any Product
for which it makes payment under Section 3.2(a)(iii) and/or (B) a Dental
Product, utilizing the Licensed Technology that is the subject matter of the
License Agreement, ULURU shall pay Access the sum of Three Hundred Seventy Five
Thousand Dollars ($375,000);

 

(v)           Within five (5) business days after ULURU signs a license
agreement (with a third party) regarding any Product, other than any Product for
which it makes payment under Sections 3.2(a)(iii) or (iv), utilizing the Product
Intellectual Property relating to the Mucoadhesive Product, ULURU shall pay
Access the sum of Three Hundred Seventy Five Thousand Dollars ($375,000);

 

12

--------------------------------------------------------------------------------


 

(vi)          Within five (5) business days after ULURU signs a license
agreement (with a third party) regarding any Tooth Whitening Product utilizing
the Product Intellectual Property relating to the Mucoadhesive Product, ULURU
shall pay Access the sum of Seven Hundred Fifty Thousand Dollars ($750,000); and

 

(vii)         ULURU shall pay to Access the following payments based upon the
achievement of the following (including, without limitation, the U.S.) Annual
Net Sales or Cumulative Net Sales, as the case may be, of the Products by ULURU,
its Affiliates and its and their respective Licensees after the Closing Date
(including, without limitation, under the License Agreement):

 

PAYMENT

 

MILESTONE

 

 

 

 

 

$

500,000

 

On achievement of Annual Net Sales of the Products of $20,000,000

 

$

1,125,000

 

On achievement of Annual Net Sales of the Products of $40,000,000

 

$

1,500,000

 

On achievement of Annual Net Sales for any one Product of $20,000,000

 

$

750,000

 

On achievement of Cumulative Net Sales of the Products of $50,000,000

 

$

750,000

 

On achievement of Cumulative Net Sales of the Products of $100,000,000

 

 

ULURU hereby agrees and acknowledges that it shall not sell, assign, convey or
otherwise transfer the Purchased Assets or this Agreement without the permitted
assignee or transferee agreeing to be bound by all of the terms of this
Agreement, including, without limitation, the payment obligations of this
Section 3.

 

(b)           Within ninety (90) days after the end of each calendar quarter,
commencing with the first full calendar quarter following the Closing Date,
ULURU shall submit to Access a written report setting forth the Annual Net Sales
(to-date) and Cumulative Net Sales of each of the Products, respectively, for
such quarter; provided, however, that the first such quarterly report shall
include only Cumulative Net Sales for each of the Products from the Closing Date
to the end of the first full calendar quarter following the Closing Date. In the
event that a Licensee sells or distributes any of the Products, the sales report
provided to Access by ULURU or its Affiliates pursuant to this Section 3.2(b)
shall also include a copy of the sales report from such Licensees for such
calendar quarter. ULURU shall permit, and shall cause its Affiliates and its and
their respective Licensees to permit, an independent certified public accounting
firm (the “Auditor”) of nationally recognized standing selected by Access and
reasonably acceptable to ULURU, at Access’s expense (except as set forth below),
to have access

 

13

--------------------------------------------------------------------------------


 

upon reasonable notice during normal business hours to the records of ULURU
and/or its Affiliates and its or their respective Licensees (subject to ULURU’s
rights under its license agreements) as may be reasonably necessary to verify
the accuracy of the Annual Net Sales and Cumulative Net Sales reported by ULURU
pursuant to this Section 3.2(b). When, in any quarterly report, one (1) of the
Annual Net Sales or Cumulative Net Sales milestones set forth in Section
3.2(a)(vii) have been achieved, ULURU shall make the corresponding milestone
payment to Access within ninety (90) days after the end of the calendar quarter
in which the milestone is achieved. In the event that the Auditor, in the course
of any review conducted pursuant this Section 3.2(b), discovers that ULURU
underpaid, or failed to pay, Access of any of the milestone payments due Access
under Section 3.2(a)(vii), (i) all expenses incurred by Access in connection
with such review shall be borne entirely by ULURU and (ii) any payment required
as a result of such review shall be immediately paid to Access and shall bear
interest from the date such amount should otherwise have been paid until the
date of actual payment at the rate of ten percent (10%) per annum.

 

3.3          Allocation of Purchase Price. The Purchase Price and all other
amounts constituting consideration hereunder shall be allocated among the
Purchased Assets, and otherwise as the Parties shall have agreed, in the manner
set forth on Exhibit G attached hereto. Except as otherwise required by
applicable law, each of the Parties agrees to report (and to cause its
Affiliates to report) the transactions contemplated by this Agreement in a
manner consistent with the terms of this Agreement, including the allocation set
forth on Exhibit G attached hereto, and agrees not to take any position
inconsistent therewith in any Tax Return, in any refund claim, in any litigation
or otherwise. Any subsequent adjustment to the Purchase Price shall be reflected
in the allocation statement as revised by the Parties hereunder in a manner
consistent with the allocation statement as originally prepared, except as
otherwise required by applicable law. Exhibit G attached hereto shall be amended
by the Parties to reflect any agreed upon changes to the allocation statement.

 

3.4          Transfer Taxes; Withholding Taxes. All transfer, sales, value
added, stamp duty and similar Taxes payable in connection with the transactions
contemplated hereby shall be borne equally by Access and ULURU. Access shall pay
all Taxes payable on any income or gain resulting from the sale of the Purchased
Assets to ULURU.

 

SECTION 4
PAYMENT TERMS

 

4.1          Payment. ULURU shall pay the Purchase Price, in the installments
set forth in Sections 3.1(a) and (b), and any and all milestone payments, if
any, as set forth in Section 3.2, in cash by wire transfer of immediately
available funds to a bank account or bank accounts to be designated by Access or
its Affiliate.

 

4.2          Post-Closing Adjustments. The Purchase Price set forth in
Section 3.1 shall be subject to adjustment, as set forth in this Section 4.2, as
follows:

 

(a)           In the event any consideration is payable during the period
beginning the Closing Date and ending on the date that is twelve months
thereafter to any person as a condition to the assignment of the Takeda License
Agreement to ULURU, the Purchase Price shall be

 

14

--------------------------------------------------------------------------------


 

reduced, on a dollar-for-dollar basis, by the amount of such consideration and
the payment payable by ULURU pursuant to Section 3.1(b) shall be reduced,
accordingly, on a dollar-for-dollar basis, up to a maximum of $1,000,000, by the
amount of such consideration and ULURU shall be entitled to deduct the actual
amount of such payment from the amount due Access pursuant to Section 3.1(b).
ULURU agrees and acknowledges that no post-Closing adjustment shall be made
under this Section 4.2(a) after the date that is twelve (12) months after the
Closing Date.

 

(b)           In the event that the Parties do not obtain consent from Takeda to
the assignment of the Takeda License Agreement by Access to ULURU, and ULURU
incurs actual damages solely due to the failure to obtain such assignment, as
ULURU’s sole remedy, the Purchase Price shall be reduced, on a dollar-for-dollar
basis, by the amount of such actual damages, up to a maximum of $1,000,000, and
the payment payable by ULURU pursuant to Section 3.1(b) shall be reduced,
accordingly, on a dollar-for-dollar basis, by the amount of such actual damages
and ULURU shall be entitled to deduct the actual amount of such actual damages
from the amount due Access pursuant to Section 3.1(b).

 

(c)           Subject to the following sentence, in the event Discus Dental,
Inc. (“Discus”) terminates that certain license and supply agreement, dated
April 15, 2005, by and between Discus and Access (the “Discus License”), within
sixty (60) days of the Closing Date, as ULURU’s sole remedy, the Purchase Price
shall be reduced, on a dollar-for-dollar basis, by $500,000, and the payment
payable by ULURU pursuant to Section 3.1(b) shall be reduced, accordingly, on a
dollar-for-dollar basis, by $500,000 and ULURU shall be entitled to deduct
$500,000 from the amount due Access pursuant to Section 3.1(b). Notwithstanding
the foregoing, in the event that ULURU licenses the products and technology
covered by the Discus License in the United States within eighteen (18) months
of any such termination by Discuss on terms substantially similar to the Discus
License, ULURU shall, within seven (7) days of receipt by ULURU of any
consideration payable to ULURU under such license, pay to Access $500,000.

 

(d)           In the event that Access fails to make payments due to Kerry P.
Gray under that certain Separation Agreement, dated as of May 10, 2005, by and
between Access and Mr. Gray (the “Separation Agreement”), as ULURU’s and Mr.
Gray’s sole remedy, the Purchase Price shall be reduced, on a dollar-for-dollar
basis, by the amount of any such non-payment, and the payment payable by ULURU
pursuant to Section 3.1(b) shall be reduced, accordingly, on a dollar-for-dollar
basis, by the amount of such non-payment and ULURU shall be entitled to deduct
the amount of such non-payment from the amount due Access pursuant to Section
3.1(b), such non-payment amount due from Access to be increased by a penalty of
10% per annum compounded monthly commencing on the date Access first fails to
make a payment due under the Separation Agreement.

 

SECTION 5
REPRESENTATIONS AND WARRANTIES OF ACCESS

 

Except to the extent modified or disclosed on the Schedules hereto and except to
the extent that all representations and warranties in this Section 5 are
modified and supplemented by the knowledge of ULURU and Kerry P. Gray (and no
breach of any representation or warranty

 

15

--------------------------------------------------------------------------------


 

shall exist to the extent that ULURU or Kerry P. Gray has knowledge thereof),
Access hereby represents and warrants to ULURU as follows:

 

5.1          Incorporation, Organization and Qualification of Access. Access is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, and has the necessary corporate power to own,
lease and operate its property and to carry on its business as now being
conducted by it. Access is duly qualified and licensed to do business as a
foreign corporation and is in good standing in every jurisdiction where the
nature of the business conducted by it makes such qualification necessary,
except where the failure to so qualify or be in good standing does not have a
Material Adverse Effect.

 

5.2          Authorization and Validity of Agreement. Access has the corporate
power and legal authority to execute and deliver this Agreement and the
Ancillary Agreements and to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and the Ancillary Agreements and
the performance of Access’s obligations hereunder and thereunder have been duly
and validly authorized by all necessary corporate action by Access, and no other
corporate proceedings on the part of Access are necessary to authorize such
execution, delivery and performance. This Agreement has been, and the other
agreements to be executed by Access in connection with this Agreement will be,
duly and validly executed by Access and constitute or will constitute, as the
case may be, the valid and binding obligations of Access enforceable against
Access in accordance with its or their terms, subject to bankruptcy, insolvency
or similar laws of general application affecting the enforcement of rights of
creditors, and subject to equitable principles limiting rights to specific
performance or other equitable remedies, and subject to the effect of federal
and state securities laws on the enforceability of indemnification provisions
relating to liabilities arising under such laws. Execution of this Agreement,
the Ancillary Agreements and any other agreements to be executed by Access in
connection with this Agreement and consummation of the transactions contemplated
hereby and thereby will not (a) result in the violation of or conflict with any
of the terms and provisions of the articles of incorporation or by-laws of
Access, (b) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, modification, cancellation or acceleration or loss of material
benefits) under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, contract, agreement, permit, license, lease, purchase
order, sales order, arrangement or other commitment or obligation to which
Access is a party or may be subject or which is included in the Purchased Assets
or (c) violate any order, writ, injunction, decree, statute, treaty, rule or
regulation applicable to Access or the Purchased Assets, except, in the case of
clauses (b) and (c), as would not have a Material Adverse Effect; provided,
however, the Parties acknowledge that to the extent that any contract or
agreement (including, without limitation, the Takeda License Agreement) is not
assignable, as set forth on Schedule 5.2, it shall be governed by Section 2.5,
and such non-assignability shall not be deemed a breach of this Agreement.(2)

 

5.3          Title to Purchased Assets. Except as set forth on Schedule 5.3,
Access is the owner of, and/or is the lawful holder of all rights to, the
Purchased Assets with good, valid and

 

--------------------------------------------------------------------------------

(2)          Schedule 5.2 to indicate certain contracts that may not be
assignable and that any assignment of same could give rise to a right of a party
to terminate or sue for damages.

 

16

--------------------------------------------------------------------------------


 

marketable title thereto, free and clear of any mortgage, lien, charge, security
interest, pledge, restriction on transferability, option, adverse claim or other
encumbrance on title whatsoever (collectively, “Encumbrances”), and at the
Closing, Access will transfer to ULURU good, valid and marketable title thereto,
free and clear of all Encumbrances.

 

5.4          Compliance With Law. Access has conducted and is currently
conducting the manufacturing, processing, packaging, labeling, marketing and
sale of the Products in the U.S. in compliance with all applicable laws, rules,
regulations and court or administrative orders and processes. Except as would
not have a Material Adverse Effect, Access has not received any written notice
of violation of any applicable law, regulation or requirement relating to the
Products or the Purchased Assets within the past three (3) years.

 

5.5          Litigation. Except as would not have a Material Adverse Effect, (a)
there are no actions, suits, proceedings, investigations, arbitration
proceedings or other proceedings pending or, to the best knowledge of Access,
threatened against or affecting, in whole or in part, the Purchased Assets or
the Products by or before any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or by or before any arbitrator, and (b) there is not currently
outstanding against Access any judgment, decree, injunction, rule, settlement,
order or award of any court, governmental department, commission, board, bureau,
agency, instrumentality, domestic or foreign, or arbitrator that relate, in
whole or in part, to the Purchased Assets or the Products or would question or
challenge the validity of this Agreement.

 

5.6          Intellectual Property Rights. Except as set forth on Schedule 5.6:

 

(a)           (i) Access is the sole owner, free and clear of any Encumbrance,
except as set forth in Schedule 5.3, of all right, title and interest in the
Product Intellectual Property and (ii) Access has the right to use the Product
Intellectual Property in the manufacture, sale and distribution of the Products.

 

(b)           All of the Product Patents and Product Trademarks (i) have been
duly registered or filed with the appropriate government authorities or
registries, and (ii) to the best knowledge of Access are currently in force as
to all applicable jurisdictions.

 

(c)           To the knowledge of Access, no third party is infringing or
misappropriating any of the Product Intellectual Property.

 

(d)           To the knowledge of Access none of the Product Intellectual
Property infringes or conflicts with any Intellectual Property right of a third
party and there are, and have been, no claims asserted in writing against Access
alleging that Access’s development, manufacture and sale of Products infringes
or misappropriates any Intellectual Property of any other person, corporation,
limited liability company, partnership, other business entity.

 

(e)           Access has not granted any license or sublicense with respect to
the Product Intellectual Property.

 

17

--------------------------------------------------------------------------------


 

(f)            Access has delivered to ULURU correct and complete copies of all
patents, registrations, applications, licenses and agreements relating to the
Product Intellectual Property.

 

5.7          Inventory. The Inventory has been stored in compliance with all
applicable federal and state laws, has not been adulterated and has otherwise
been maintained according to the requirements of federal and state law. The
Inventory is merchantable and fit for the purpose for which it was manufactured,
is not defective and shall have a remaining shelf life of at least eighteen (18)
months from the Closing Date.

 

5.8          Government Approvals. Except as set forth on Schedule 5.8, no
government authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, under any applicable
laws, rules or regulations currently in effect, is or will be necessary for, or
in connection with, the offer and sale of the Purchased Assets, the execution
and delivery by Access of this Agreement, the Ancillary Agreements and any other
agreement or instrument executed in connection herewith, the consummation of the
transactions contemplated hereby or thereby, or the performance by Access of its
obligations under this Agreement, the Ancillary Agreements and any other
agreements.

 

5.9          Purchased Assets. Except for the Excluded Assets and as otherwise
stated herein or as would not cause a Material Adverse Effect, the Purchased
Assets include all property, rights, assets, information, files and materials
necessary for ULURU to develop, manufacture, sell and distribute the Products in
a manner substantially similar to Access’s practices as of the Closing Date.

 

5.10        Brokers. Access has not employed any investment banker, broker,
finder or intermediary in connection with the transactions contemplated hereby
who might be entitled to a fee or commission upon the execution of this
Agreement or the consummation of such transactions.

 

5.11        Disclosure. The representations and warranties contained in this
Section 5 do not contain any untrue statement of fact or omit to state a fact
necessary in order to make the statements and information contained in this
Section 5 not misleading (other than those facts of which ULURU or Kerry P. Gray
has knowledge).

 

5.12        No Implied Representations. WITH REGARD TO ANY STATEMENT CONTAINED
IN THIS SECTION 5 OR ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT ULURU AND ACCESS ACKNOWLEDGE AND AGREE THAT NEITHER ACCESS NOR ANY OF
ITS AFFILIATES, AGENTS, EMPLOYEES OR REPRESENTATIVES IS MAKING OR IMPLYING,
WHETHER CONTAINED IN OR REFERRED TO IN THE DUE DILIGENCE AND EVALUATION
MATERIALS THAT HAVE BEEN OR SHALL HEREAFTER BE PROVIDED TO ULURU OR ANY OF ITS
AFFILIATES, AGENTS OR REPRESENTATIVES, ANY REPRESENTATION OR WARRANTY WHATSOEVER
BEYOND THOSE EXPRESSLY GIVEN BY ACCESS IN THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT,

 

18

--------------------------------------------------------------------------------


 

INCLUDING BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OR REPRESENTATION AS TO THE
VALUE, CONDITION, MERCHANTABILITY OR SUITABILITY AS TO ANY OF THE PURCHASED
ASSETS.

 

SECTION 6
COVENANTS OF ACCESS

 

6.1          Assistance with ULURU Regulatory Filings. Access shall use
commercially reasonable efforts to assist ULURU in its preparation and filing
with the FDA or any other Agency of filings required to be filed by ULURU for
the manufacture, marketing and distribution of the Products. It is understood
and agreed that ULURU, as the owner of the Product Registrations, shall have the
responsibility for all regulatory filings after the Closing Date. All costs and
fees associated with such regulatory filings shall be borne by ULURU.

 

6.2          Litigation. From the date hereof until the date six (6) years after
the Closing, Access shall notify ULURU promptly upon receipt of any
communication or legal process which commences or threatens litigation which
might materially and adversely affect the value of any of the Purchased Assets.

 

6.3          Notice of Developments. For a period of one (1) year after the
Closing Date, Access will give written notice to ULURU of all material
developments of which it has actual knowledge affecting the Purchased Assets.

 

6.4          Proprietary Information. From and after the Closing Date, each
Party shall not disclose or make use of, and shall use its best efforts to cause
all of its Affiliates not to disclose or make use of, any knowledge, information
or documents of a confidential nature or not generally known to the public with
respect to the other Party or its respective businesses (including the financial
information, technical information or data relating to the other Party’s
products and names of customers of the other Party), except to the extent that
such knowledge, information or documents shall have become public knowledge
other than through improper disclosure by the other Party or an Affiliate. Each
Party shall enforce, for the benefit of the other Party, all confidentiality,
invention assignments and similar agreements between such Party and any other
party relating to the Purchased Assets.

 

6.5          Hired Employees’ Options, Bonuses and Restricted Stock. Within
seven (7) days of the Closing, Access shall (a) pay to each Hired Employee (as
defined in Section 8.8) by wire transfer of immediately available funds or by
certified check an amount equal to the bonus payment due and payable by Access
to each such Hired Employee, as set forth opposite the name of such Hired
Employee on Schedule 6.5, (b) deliver to each Hired Employee written
confirmation that all unvested options to purchase shares of Access common stock
held as of the Closing Date by such Hired Employee terminated as of the Closing
Date and that such Hired Employee may exercise during the twelve (12) month
period following the Closing Date any vested options to purchase shares of
Access common stock held as of the Closing Date by such Hired Employee, in each
case as set forth opposite the name of such Hired Employee on Schedule 6.5, and
(c) deliver to each Hired Employee written confirmation that the unvested shares
of Access restricted common stock currently held by such Hired Employee, as set
forth opposite the name of such Hired Employee on Schedule 6.5, vested in full
as of and upon the

 

19

--------------------------------------------------------------------------------


 

Closing, and provided that within seven (7) days of the Closing Date a stock
certificate is issued for the common stock for each Hired Employee in an amount
as set forth opposite the name of such Hired Employee on Schedule 6.5.

 

SECTION 7
REPRESENTATIONS AND WARRANTIES OF ULURU

 

ULURU hereby represents and warrants to Access as follows:

 

7.1          Incorporation, Organization and Qualification of ULURU. ULURU is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, and has the necessary corporate power to own,
lease and operate its property and to carry on its business as now being
conducted by it. ULURU is duly qualified and licensed to do business as a
foreign corporation and is in good standing in every jurisdiction where the
nature of the business conducted by it makes qualification necessary, except
where the failure to so qualify or be in good standing would not prevent or
materially delay the consummation of the transactions contemplated hereby.

 

7.2          Corporate Action. ULURU has the corporate power and legal authority
to execute and deliver this Agreement and the Ancillary Agreements and to carry
out its obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Ancillary Agreements and the performance of ULURU’s
obligations hereunder and thereunder have been duly and validly authorized by
all necessary corporate action, and no other corporate proceedings on the part
of ULURU are necessary to authorize such execution, delivery and performance.
This Agreement has been, and any other agreements executed in connection
herewith have been, duly and validly executed by ULURU, and constitute the valid
and binding obligations of ULURU, enforceable against ULURU in accordance with
its or their terms, subject to bankruptcy, insolvency or similar laws of general
application affecting the enforcement of rights of creditors, and subject to
equitable principles limiting rights to specific performance or other equitable
remedies, and subject to the effect of federal and state securities laws on the
enforceability of indemnification provisions relating to liabilities arising
under such laws. Execution of this Agreement, the Ancillary Agreements and any
other agreements executed by ULURU in connection with this Agreement and
consummation of the transactions contemplated hereby and thereby will not
(a) result in the violation of or conflict with any of the terms and provisions
of the articles of incorporation or by-laws of ULURU, (b) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, modification,
cancellation or acceleration or loss of material benefits) under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture,
contract, agreement, permit, license, lease, purchase order, sales order,
arrangement or other commitment or obligation to which ULURU is a party or may
be subject to or (c) violate any order, writ, injunction, decree, statute,
treaty consummation of such transactions, rule or regulation applicable to ULURU
except, in the case of clauses (b) and (c), as would not prevent or materially
delay the consummation of the transactions contemplated hereby.

 

7.3          Governmental Approvals. No government authorization, consent,
approval, license, exemption of or filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, under any applicable

 

20

--------------------------------------------------------------------------------


 

laws, rules or regulations currently in effect, is or will be necessary for, or
in connection with, the purchase of the Purchased Assets, the execution and
delivery by ULURU of this Agreement, the Ancillary Agreements and any other
agreement or instrument executed in connection herewith, the consummation of the
transactions contemplated hereby or thereby, or for the performance by it of its
obligations under this Agreement, the Ancillary Agreements and any other
agreements.

 

7.4          Compliance With Law. ULURU has conducted and is currently
conducting its business in compliance with all applicable laws, rules,
regulations and court or administrative orders and processes. Except as would
not have a Material Adverse Effect, ULURU has not received any written notice of
violation of any applicable law, regulation or requirement relating to its
business within the past five (5) years.

 

7.5          Litigation. Except as would not have a Material Adverse Effect,
there are no actions, suits, proceedings, investigations, arbitration
proceedings or other proceedings pending or, to the best knowledge of ULURU,
threatened against or affecting, in whole or in part, ULURU’s business by or
before any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or by
or before any arbitrator and, to the best knowledge of ULURU, there is not
currently outstanding against ULURU any judgment, decree, injunction, rule,
settlement, order or award of any court, governmental department, commission,
board, bureau, agency, instrumentality, domestic or foreign, or arbitrator that
would question or challenge the validity of this Agreement.

 

7.6          Brokers. ULURU has not employed any investment banker, broker,
finder or intermediary in connection with the transactions contemplated hereby
who might be entitled to a fee or commission upon the execution of this
Agreement or the consummation of such transactions.

 

7.7          Disclosure. The representations and warranties contained in this
Section 7 do not contain any untrue statement of fact or omit to state a fact
necessary in order to make the statements and information contained in this
Section 7 not misleading.

 

SECTION 8
MUTUAL COVENANTS

 

8.1          Transfer of Registrations, Etc. The Parties shall cooperate to
effectuate the consummation of the transactions contemplated by this Agreement
and the transfer of the Purchased Assets and the Takeda License Agreement in
accordance with Section 2 hereof. The Parties agree to use their commercially
reasonable efforts, before and after the Closing, to take any other actions
required by the FDA or any other Agency to effect the transfer of the Purchased
Assets, including notices to the FDA and other Agencies regarding the transfer
from Access to ULURU of the Product Registrations and to obtain any required
third party consents necessary to consummate the transactions contemplated by
this Agreement.

 

8.2          Transition Team. Access and ULURU shall establish a transition team
(the “Transition Team”), which shall be comprised of the persons set forth on
Schedule 8.2 attached hereto and which shall have the responsibilities set forth
in this Section 8.2. For a period of not

 

21

--------------------------------------------------------------------------------


 

longer than one hundred eighty (180) days, the Transition Team shall (a)
coordinate the joint efforts of Access and ULURU, consistent with the terms and
conditions of this Agreement; (b) effect the transfer of the Purchased Assets in
accordance with Section 2.1 and Section 10.1(k); (c) obtain any required
consents, licenses, permits, waivers, approvals, authorizations or orders; (d)
make any required filings or submissions; (e) effect a smooth transition from
Access to ULURU with respect to the manufacture and sale of the Products in the
U.S.; and (f) take any other commercially reasonable actions necessary for the
consummation of the transactions contemplated by this Agreement.

 

8.3          Certain Tax and Financial Statement Matters. ULURU and Access, and
each Party’s respective Affiliates, shall cooperate, to the extent reasonably
requested by the other Party, in connection with the preparation and filing of
any Tax Return, audit, litigation, information statement, proceeding or similar
items with respect to Taxes and to furnish the other Party with a copy of such
item in draft form within a reasonable time before its due date, as well as a
copy of such item as filed. In addition Access, and its Affiliates, shall
cooperate, to the extent reasonably requested by ULURU, in connection with the
preparation, audit and filing of any financial statements related to the
Purchased Assets, including the preparation, audit and filing of any financial
statements required to be included in any registration statement filed by ULURU
with the Securities and Exchange Commission.

 

8.4          Adverse Experience Reports. On or prior to the Closing Date, Access
shall provide ULURU with all information relating to the investigation and
reporting of Adverse Experiences regarding the Products since three (3) years
prior to the Closing Date and all information which is relevant to the safe use
of the Products as of the Closing Date, in each case to the extent received by,
or in the possession of, Access, and will confer with ULURU on Adverse
Experience history related to the Products. After the Closing Date, Access and
its Affiliates shall promptly submit to ULURU all such Adverse Experience
information or customer complaints brought to the attention of Access or its
Affiliates in respect of the Products, as well as any material events and
matters concerning or affecting the safety or efficacy of the Products. Such
information or customer complaints shall be forwarded to ULURU, Attention: 
Kerry P. Gray. Beginning on the Closing Date, ULURU shall have all
responsibility for required reporting of Adverse Experiences for the Products.

 

8.5          Response to Medical Inquiries and Products Complaints. Upon
Closing, ULURU shall assume all responsibility for responding to any medical
inquiries or complaints about the Products. Access shall promptly refer all such
inquiries and complaints that it receives to ULURU for response to such
inquiries or complaints.

 

8.6          Customer Receipts. In the event that Access or any of its
Affiliates receive payment after the Closing Date on invoices relating to sales
of the Products by ULURU or any of its Affiliates after the Closing Date, Access
will promptly notify ULURU of such receipt and will promptly remit, or will
cause such Affiliate to promptly remit such payment to ULURU. In the event that
ULURU or any of its Affiliates receive payment after the Closing Date on
invoices or any other payments relating to the Products with respect to the
period prior to the Closing Date, ULURU will promptly notify Access of such
receipt and will promptly remit, or will cause such Affiliate to promptly remit
such payment to Access.

 

22

--------------------------------------------------------------------------------


 

8.7          Sharing of Data. Access shall have the right for a period of seven
years following the Closing Date to have reasonable access to such books,
records and accounts, including financial and tax information, correspondence,
production records, employment records and other records that are transferred to
ULURU pursuant to the terms of this Agreement for the limited purposes of
concluding its involvement in the business conducted by Access prior to the
Closing Date and for complying with its obligations under applicable securities,
tax, environmental, employment or other laws and regulations. ULURU shall have
the right for a period of seven years following the Closing Date to have
reasonable access to those books, records and accounts, including financial and
accounting records (including the work papers of Access’s independent
accountants), tax records, correspondence, production records, employment
records and other records that are retained by Access pursuant to the terms of
this Agreement to the extent that any of the foregoing is needed by ULURU for
the purpose of conducting the business of Access after the Closing and complying
with its obligations under applicable securities, tax, environmental, employment
or other laws and regulations. Neither ULURU nor Access shall destroy any such
books, records or accounts retained by it without first providing the other
Party with the opportunity to obtain or copy such books, records, or accounts at
such other Party’s expense.

 

8.8          Hired Employees. As of the Closing, ULURU shall offer employment to
the employees of Access set forth on Schedule 8.8, at substantially the same
level of compensation and benefits as provided by Access immediately prior to
the Closing, to continue working in connection with the development of the
Product Intellectual Property, provided that Access makes no representation as
to whether any such employees will accept employment by ULURU and it shall not
be a breach of this Agreement by Access if any such employee does not accept
employment by ULURU (all such hired employees, the “Hired Employees”); provided,
however, that nothing contained in this Section 8.8 shall require that ULURU
continue to employ any Hired Employee after the Closing Date or restrict ULURU’s
ability to change the level of compensation and benefits provided to any Hired
Employee after the Closing Date. ULURU shall be responsible for all compensation
expenses relating to the Hired Employees, to the extent accrued or payable after
the Closing Date, including, without limitation, severance (including any
severance or displacement pay, if any, due for any Hired Employee subsequently
terminated by ULURU, with any such obligations to be determined by the terms of
the severance or displacement pay arrangements maintained by Access and ULURU,
respectively), benefits, vacation, sick time and all such other expenses. During
the period from the Closing Date through December 31, 2005, Access shall
continue to pay all compensation expenses due the Hired Employees, provided that
ULURU shall reimburse Access for all such payments made to the Hired Employees
within one (1) day upon notice from Access of its making any such payment.
Beginning January 1, 2006, ULURU shall pay all such compensation expenses due
the Hired Employees and Access shall have no obligation to make any payments in
connection therewith.

 

SECTION 9
INDEMNIFICATION

 

9.1          Indemnification by Access. Access shall indemnify and hold ULURU,
its Affiliates and their respective employees, officers and directors
(collectively, the “ULURU Indemnified Parties”) harmless from and against any
and all losses, damages, liabilities, obligations, claims, costs and expenses
(including reasonable attorneys’ fees) (each, a “Loss” and

 

23

--------------------------------------------------------------------------------


 

collectively, the “Losses”) sustained, suffered or incurred by such ULURU
Indemnified Parties and relating to, directly or indirectly:  (a) the breach of
any representation or warranty of Access contained herein (without regard to
materiality qualifiers provided in such representations or warranties other than
the references to Material Adverse Effect) (other than any breach in existence
or caused by events or facts of which ULURU or Kerry Gray has knowledge); (b)
the breach of any covenant or agreement of Access contained herein; or (c) any
claim or cause of action arising from the Retained Liabilities, except that
Access shall have no obligation to indemnify ULURU for any Losses that arise
from or relate to the Takeda License Agreement or the performance or
nonperformance of such agreement or under Section 4.2 (except as set forth in
Section 4.2).

 

9.2          Indemnification by ULURU. ULURU shall indemnify and hold Access,
its Affiliates and their respective employees, officers and directors
(collectively, the “Access Indemnified Parties”) harmless from and against any
and all Losses sustained, suffered or incurred by such Access Indemnified
Parties and relating to, directly or indirectly:  (a) the breach of any
representation or warranty of ULURU contained herein, (without regard to
materiality qualifiers provided in such representations or warranties); (b) the
breach of any covenant or agreement of ULURU contained herein; (c) any Losses
that arise from or relate to the Takeda License Agreement or the performance or
non-performance of such agreement; or (d) any claim or cause of action arising
from the Assumed Liabilities.

 

9.3          Notification of Claims.

 

(a)           If any Access Indemnified Party or ULURU Indemnified Party
receives notice of any event, circumstance, demand or claim that may give rise
to a Loss for which such Party is or may be entitled to indemnification under
this Agreement (each such party, an “Indemnified Party”), such Indemnified Party
shall promptly notify the Party required to provide such indemnification (the
“Indemnifying Party”) in writing of the existence of such potential Loss and of
the amount at issue. The failure to provide such notice will not affect any
rights hereunder except to the extent the Indemnifying Party is materially
prejudiced thereby.

 

(b)           If the event or circumstance giving rise to a Loss involves any
third party claim, the Indemnifying Party shall have the right to direct,
through counsel of its own choosing, which counsel shall be reasonably
satisfactory to the Indemnified Party, the defense or settlement of any claim or
proceeding the subject of indemnification hereunder at its own expense. If the
Indemnifying Party elects to assume the defense of any such claim or proceeding,
the Indemnified Party may participate in such defense, but in such case the
expenses of the Indemnified Party shall be paid by the Indemnified Party. The
Indemnified Party shall provide the Indemnifying Party with access to its
records and personnel relating to any such claim, assertion, event or proceeding
during normal business hours and shall otherwise cooperate with the Indemnifying
Party in the defense or settlement thereof, and the Indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith. If the Indemnifying Party elects to direct the defense of
any such claim or proceeding, the Indemnified Party shall not pay, or permit to
be paid, any part of any claim or demand arising from such asserted loss unless
the Indemnifying Party consents in writing to such payment or unless the
Indemnifying Party withdraws from the defense of such asserted loss or unless a
final

 

24

--------------------------------------------------------------------------------


 

judgment from which no appeal may be taken by or on behalf of the Indemnifying
Party is entered against the Indemnified Party for such loss. No settlement in
respect of any third party claim may be effected by the Indemnifying Party
without the Indemnified Party’s prior written consent, unless the settlement
involves a full and unconditional release of the Indemnified Party. If the
Indemnifying Party shall fail to undertake in a timely manner the defense of any
third party claim or it is reasonably determined by outside counsel mutually
selected by the Indemnified Party and the Indemnifying Party that representation
by the Indemnifying Party’s counsel of both the Indemnifying Party and the
Indemnified Party may present a conflict of interest, the Indemnified Party
shall have the right to undertake the defense or settlement thereof at the
Indemnifying Party’s expense. If the Indemnified Party assumes the defense of
any such claim or proceeding pursuant to this Section 9.3 and proposes to settle
such claim or proceeding prior to a final judgment thereon or to forgo any
appeal with respect thereto, then the Indemnified Party shall give the
Indemnifying Party timely written notice and the Indemnifying Party shall have
the right to participate in the settlement or assume or reassume the defense of
such claim or proceeding.

 

SECTION 10
CLOSING AND POST-CLOSING DELIVERIES

 

10.1        Documents/Items to Be Delivered by Access at Closing. At the
Closing, Access shall deliver, or cause to be delivered, to ULURU the following:

 

(A)           ANY INSTRUMENTS OF CONVEYANCE, ASSIGNMENT AND TRANSFER, IN FORM
AND SUBSTANCE SATISFACTORY TO ULURU AND ACCESS, AS SHALL BE APPROPRIATE TO
CONVEY, TRANSFER AND ASSIGN TO, AND VEST IN ULURU, GOOD TITLE TO THE PURCHASED
ASSETS FREE AND CLEAR OF ALL ENCUMBRANCES, EXCEPT AS SET FORTH ON SCHEDULE 5.3;

 

(B)           EXECUTED PRODUCT PATENTS ASSIGNMENT;

 

(C)           EXECUTED PRODUCT TRADEMARKS ASSIGNMENT;

 

(D)           EXECUTED BILL OF SALE AND ASSIGNMENT AGREEMENT;

 

(E)           REPORTS OF ADVERSE EXPERIENCE, AS PROVIDED IN SECTION 8.4;

 

(F)            A CERTIFICATE DATED AS OF THE CLOSING DATE AND EXECUTED BY A
PRINCIPAL EXECUTIVE OR FINANCIAL OFFICER OF ACCESS CERTIFYING THE SATISFACTION
OF THE CONDITIONS SPECIFIED IN SECTION 11.1;

 

(G)           A CERTIFICATE DATED AS OF THE CLOSING DATE AND EXECUTED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF ACCESS, CERTIFYING:

 

(I)            ATTACHED THERETO IS A COMPLETE AND CORRECT COPY OF RESOLUTIONS
ADOPTED BY THE BOARD OF DIRECTORS OF ACCESS AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS EXECUTED IN
CONNECTION HEREWITH BY ACCESS AND THE TRANSFER OF THE PURCHASED ASSETS AND THE
ASSUMED LIABILITIES TO ULURU HEREUNDER, AND THAT SUCH RESOLUTIONS, APPROVALS AND
CONSENTS HAVE NOT BEEN AMENDED OR MODIFIED IN ANY RESPECT AND REMAIN IN FULL
FORCE AND EFFECT AS OF THE DATE THEREOF; AND

 

25

--------------------------------------------------------------------------------


 

(II)           THAT THE PERSON NAMED IN THE FOREGOING OFFICER’S CERTIFICATE
DELIVERED PURSUANT TO SECTION 10.1(F) HAS BEEN DULY ELECTED, QUALIFIED AND IS AN
ACTING OFFICER OF ACCESS AND THAT SET FORTH THEREIN IS A GENUINE SIGNATURE OR
TRUE FACSIMILE THEREOF OF SUCH OFFICER.

 

(H)           THE PURCHASED ASSETS, TO THE EXTENT DELIVERABLE AT CLOSING, IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.1. IF THE PURCHASED ASSETS
CANNOT BE DELIVERED AT CLOSING, THEY SHALL BE DELIVERED BY ACCESS AS SOON AS
PRACTICABLE AFTER THE CLOSING, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.1;

 

(I)            AN ELECTRONIC RECORDING OF THE INVENTORY EXISTING AS OF THE
CLOSING DATE;

 

(J)            EXECUTED PREMISES AGREEMENT;

 

(K)           EXECUTED LICENSE AGREEMENT; AND

 

(L)            SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS ACCESS AND
ULURU MAY MUTUALLY AGREE UPON.

 

10.2        Documents/Items to Be Delivered by ULURU at Closing. At the Closing,
ULURU shall deliver, or cause to be delivered, to Access the following:

 

(a)           a certificate dated as of the Closing Date and executed by a
principal executive or financial officer of ULURU certifying the satisfaction of
the conditions specified in Section 12.1;

 

(b)           a certificate dated as of the Closing Date and executed by the
secretary or an assistant secretary of ULURU, certifying:

 

(I)            ATTACHED THERETO IS A COMPLETE AND CORRECT COPY OF RESOLUTIONS
ADOPTED BY THE BOARD OF DIRECTORS OF ULURU AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS EXECUTED IN
CONNECTION HEREWITH BY ULURU AND THE TRANSFER OF THE PURCHASED ASSETS AND THE
ASSUMED LIABILITIES TO ULURU HEREUNDER, AND THAT SUCH RESOLUTIONS, APPROVALS AND
CONSENTS HAVE NOT BEEN AMENDED OR MODIFIED IN ANY RESPECT AND REMAIN IN FULL
FORCE AND EFFECT AS OF THE DATE THEREOF (OR, IN THE ALTERNATIVE, A STATEMENT TO
THE EFFECT THAT NO SUCH BOARD OF DIRECTORS APPROVAL IS NECESSARY REGARDING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS AND THE TRANSFER OF THE PURCHASED ASSETS AND THE ASSUMED LIABILITIES
TO ULURU); AND

 

(II)           THAT THE PERSON NAMED IN THE FOREGOING OFFICER’S CERTIFICATE
DELIVERED PURSUANT TO SECTION 10.2(B) HAS BEEN DULY ELECTED, QUALIFIED AND IS AN
ACTING OFFICER OF ULURU AND THAT SET FORTH THEREIN IS A GENUINE SIGNATURE OR
TRUE FACSIMILE THEREOF OF SUCH OFFICER.

 

(c)           executed Premises Agreement;

 

(d)           executed License Agreement;

 

(e)           the first installment of the Purchase Price, as set forth in
Sections 3.1(a) and 4.1;

 

26

--------------------------------------------------------------------------------


 

(f)            lien release letters, executed and delivered by each of Cornell
Capital Partners, LP, Highgate House Funds, Ltd. and Kerry P. Gray, pursuant to
which such parties agree to terminate and release certain security interests in
Access’s assets granted by Access to such parties; and

 

(g)           such other documents, instruments and certificates as Access and
ULURU may mutually agree upon.

 

10.3        Post-Closing Deliveries. Promptly after receipt at any time after
the Closing Date of any consent to assignment of any contract or agreement
constituting a Purchased Asset, Access shall deliver such consent to ULURU.

 

SECTION 11
ULURU’S CONDITIONS OF CLOSING

 

The sale and purchase of the Purchased Assets in accordance with the terms of
this Agreement are subject to the following terms and conditions, each of which
is included for the exclusive benefit of ULURU, to be fulfilled or performed at
or prior to the Closing:

 

11.1        Representations and Warranties at Closing. The representations and
warranties of Access to ULURU contained in this Agreement shall be true and
correct as of the Closing in all material respects with the same force and
effect as though such representations and warranties had been made at such time
(without regard to materiality qualifiers set forth therein), except (a) where
failure to be so true and correct would not prevent or materially delay the
consummation of the transactions contemplated hereby, (b) that those
representations and warranties which address matters only as of a particular
date or period of time shall remain true and correct as of such date or period
of time, except where failure to be so true and correct would not prevent or
materially delay the consummation of the transactions contemplated hereby, and
(c) where ULURU or Kerry P. Gray has knowledge that any such representation or
warranty was not so true and correct on the date hereof or the Closing Date.
Access shall deliver to ULURU at the Closing a certificate by an officer of
Access to such effect.

 

11.2        Compliance with Terms and Conditions. Access shall have performed,
or complied with, in all material respects, all of the terms, covenants and
conditions of this Agreement to be complied with or performed by Access at or
before the Closing.

 

11.3        Ancillary Agreements; Other Agreements. Access shall have executed
and delivered the Product Patents Assignment, the Product Trademarks Assignment,
the Bill of Sale and Assignment Agreement, the License Agreement, and the
Premises Agreement.

 

SECTION 12
ACCESS’S CONDITIONS OF CLOSING

 

The sale and purchase of the Purchased Assets in accordance with the terms of
this Agreement is subject to the following terms and conditions, each of which
is included for the exclusive benefit of Access, to be fulfilled or performed at
or prior to the Closing.

 

27

--------------------------------------------------------------------------------


 

12.1        Representations and Warranties at Closing. The representations and
warranties of ULURU to Access contained in this Agreement shall be true and
correct as of the Closing in all material respects with the same force and
effect as though such representations and warranties had been made at such time
(without regard to materiality qualifiers set forth therein), except where
failure to be so true and correct would not prevent or materially delay the
consummation of the transactions contemplated hereby, and except that those
representations and warranties which address matters only as of a particular
date or period of time shall remain true and correct as of such date or period
of time, except where failure to be so true and correct would not prevent or
materially delay the consummation of the transactions contemplated hereby. ULURU
shall deliver to Access at the Closing a certificate by an officer of ULURU to
such effect.

 

12.2        Compliance with Terms and Conditions. ULURU shall have performed, or
complied with, in all material respects, all the terms, covenants and conditions
of this Agreement to be complied with or performed by ULURU at or before the
Closing.

 

12.3        Ancillary Agreements; Other Agreements. ULURU shall have executed
the License Agreement and the Premises Agreement.

 

SECTION 13
CLOSING DATE

 

13.1        Closing. Upon the terms and subject to the conditions of this
Agreement, the sale and purchase of the Purchased Assets shall take place at a
closing (the “Closing”) to be held at the offices of Bingham McCutchen LLP, 150
Federal Street, Boston MA 02110, on such date as Access and ULURU may mutually
agree upon in writing (the day on which the Closing takes place being the
“Closing Date”).

 

SECTION 14
MISCELLANEOUS

 

14.1        Expenses. Except as otherwise specified in this Agreement, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred. Except
as provided in Section 9, in the event of any dispute among the Parties hereto
relating to the subject matter of this Agreement, each Party shall pay its own
out-of-pocket costs and fees and disbursements of counsel.

 

14.2        Further Assurances and Actions. Each of the Parties hereto, upon the
request of the other Party hereto, whether before or after the Closing and
without further consideration, shall, and shall cause their respective
Affiliates to, do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary to effect complete consummation of the transactions
contemplated by this Agreement.

 

28

--------------------------------------------------------------------------------


 

14.3        Announcements. No Party shall make a public announcement regarding
this Agreement or the transactions contemplated hereby without the prior written
consent of the other Party; provided that nothing herein shall restrict Access
or ULURU from making any public announcement of the transactions contemplated by
this Agreement to the extent that such announcement is required by law; provided
that, prior to any such disclosure, the disclosing Party shall provide the other
Party a reasonable time to review and comment upon such disclosure.
Additionally, ULURU may disclose this Agreement and the transactions
contemplated hereby, to the extent reasonably necessary, in connection with any
registration of one (1) or more of the Products with any state or Federal
agency.

 

14.4        Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by courier service, by telecopy or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 14.4):

 

(a)           if to Access, then:

 

Access Pharmaceuticals, Inc.

2600 Stemmons Freeway

Suite 176

Dallas, TX 75207

Telephone :  (214) 905-5100

Telecopy :  (214) 905-5101

Attn: Chief Executive Officer

 

with a copy to:

 

Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

Telephone: (617) 951-8000

Telecopy: (617) 951-8736

Attn: John J. Concannon III, Esq.

 

(b)           if to ULURU, then:

 

ULURU, Inc.

4939 Stonyford Drive

Dallas, TX 75287

Telephone: (972) 250-6383

Telecopy: (972) 250-6383

Attn:       Kerry P. Gray

 

with a copy to:

 

29

--------------------------------------------------------------------------------


 

McGuireWoods LLP

1345 Avenue of the Americas, 7th Floor

New York, NY 10105

Telephone: (212) 548-2138

Telecopy: (212) 548-2175

Attn: Louis W. Zehil, Esq.

 

14.5        Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to
principles of conflict of laws. Each Party to this Agreement expressly and
irrevocably (a) consents that legal action or proceeding against it arising out
of this Agreement may be brought in any court of the State of Delaware or in the
U.S. District Court for the District of Delaware, (b) consents and submits to
the personal jurisdiction of any of such courts solely for purposes of such
action or proceeding, (c) consents to the service of any complaint, summons,
notice or other process solely for purposes of such action or proceeding by
delivery thereof to him, her or it by hand or by any other manner provided for
in Section 14.4 and (d) waives any claim or defense solely for purposes of such
action or based on any alleged lack of personal jurisdiction, improper venue or
forum non conveniens or any similar basis. Nothing in this Section shall affect
or impair in any manner or to any extent the right of any Party to commence
legal proceedings or otherwise proceed against any other Party in any
jurisdiction or to serve process in any manner permitted by law.

 

14.6        Entire Agreement; Amendments. This Agreement, including the Exhibits
and Schedules hereto, constitutes the entire agreement among the Parties hereto
with respect to the transactions provided for herein and as stated herein and in
the agreements, instruments and documents executed and to be executed and
delivered in connection herewith, contains all of the agreements between the
Parties hereto. There are no verbal agreements or understandings between the
Parties hereto not reflected in this Agreement. This Agreement may not be
amended or modified in any respect except by written instrument executed by each
of the Parties hereto.

 

14.7        Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original and all of which
together, shall constitute the same Agreement.

 

14.8        No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties hereto and their permitted
successors and assigns and nothing herein, express or implied, is intended to or
shall confer upon any person or entity, any legal or equitable rights, benefits
or remedies.

 

14.9        Assignment. Neither Party may assign its rights or obligations under
this Agreement without the prior written consent of the other Party and any
purported assignment in violation hereof shall be null and void; provided,
however, that either Party may assign its rights and obligations under this
Agreement, without the prior written consent of the other Party, to an Affiliate
or to a successor of the assigning Party’s business by reason of merger, sale of
all or substantially all of its assets or any similar transaction, provided that
such successor agrees in writing to be bound by this Agreement (including,
without limitation, in the case of any such

 

30

--------------------------------------------------------------------------------


 

event involving ULURU, ULURU’s payment obligations under Section 3). Such
consent shall not be unreasonably withheld or delayed. Any permitted assignee
shall assume all obligations of its assignor under this Agreement (including,
without limitation, in the case of an assignment by ULURU, ULURU’s payment
obligations under Section 3). No assignment shall relieve either Party of its
responsibility for the performance of any obligation that accrued prior to the
effective date of such assignment hereunder. ULURU agrees that in connection
with any merger or sale of all or substantially all of the assets of ULURU such
transaction shall not be consummated unless and until the other party(ies) to
such transaction agree in writing to assume all of the obligations of ULURU
under this Agreement and each agreement contemplated hereby.

 

14.10      Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

14.11      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY
COUNTERCLAIM THEREIN.

 

14.12      No Waiver of Remedies. No delay on the part of ULURU or Access in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of either ULURU or Access of any
right, power or privilege hereunder nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
waiver of any terms or conditions of this Agreement shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or waiver of any other term or condition, of this Agreement. The
failure of any Party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.

 

[The remainder of this page is left blank intentionally.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first above written.

 

 

 

ACCESS PHARMACEUTICALS, INC.

 

 

 

 

 

By

  /s/ Rosemary Mazanet

 

 

 

Name: Rosemary Mazanet

 

 

Title: Acting CEO

 

 

 

 

 

ULURU, INC.

 

 

 

 

 

By

  /s/ Kerry P. Gray

 

 

 

Name: Kerry P. Gray

 

 

Title: President & CEO

 

 

 

 

 

  /s/ Kerry P. Gray

 

 

Kerry P. Gray, individually solely with
respect

 

to Sections 5, 8.4, 9.1 and 11.1

 

[Signature Page to Asset Sale Agreement]

 

--------------------------------------------------------------------------------